GAUDIN, Judge.
This is an appeal by Robert B. Berges from a February 5, 1990 judgment of the 24th Judicial District Court which denied his exception of prescription. We reverse.
Mr. Berges and his former wife, Jackie G. Berges, entered into a community property settlement in 1980 by authentic act. At that time, Mr. Berges’ pension plan was amicably valued at $12,000.00 and Mrs. Berges received credit for one-half of this amount.
It is clear from the record that the existence of Mr. Berges’ pension plan was known to, discussed and evaluated by the parties in 1980. The parties were content then with the $12,000.00 figure and Mrs. Berges obtained her agreed-on interest. Any attempt now * to reform the community property settlement, in the total absence of allegations of deceit or fraud, is untime-
*1197ly. The exception of prescription was correctly taken.
The Berges settlement came after Sims v. Sims, 358 So.2d 919 (La.1978). Mr. and Mrs. Berges could have considered some sort of Sims formula but did not do so.
We set aside the district court’s denial of the exception of prescription.
REVERSED.

 Actually, the original petition to reform the 1980 act of partition was not filed until 1984. An amended and supplemental petition was filed in 1986.